DETAILED ACTION

The purpose of this communication is to inform you that the above identified application is being withdrawn from issue pursuant to 37 CFR 1.313. The application is being withdrawn to permit reopening of prosecution.  See the letter mailed on 03 November 2021.
U.S. Patent and Trademark Office records reveal that the issue fee and the publication fee have not been paid.  If the issue fee and the publication fee have been submitted, the applicant may request a refund, or may request that the fee be credited to a deposit account.  However, applicant may wait until the application is either again found allowable or held abandoned.  If the application is allowed, upon receipt of a new Notice of Allowance and Fees Due, applicant may request that the previously submitted issue fee and publication fee be applied toward payment of the issue fee and publication fee in the amount identified on the new Notice of Allowance and Issue and Publication Fee Due.  If the application is abandoned, applicant may request either a refund or a credit to a specified Deposit Account.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 70, 71, 74, 75, and 77 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al (US PGPub # 2010/0243103). With respect to claim 70, the Ono reference discloses a medication adherence management system1 comprising: a holding apparatus (Fig. 12) with a receptacle (38) for holding or connecting to a medicament container (110), see paragraphs 0074 & 0079-0080, and
	a detector device (34, 42) and a data processing device or control device (10) for registering at least one of a medication activity, opening or closing of the medicament container (¶ 0087), and loss of
weight of the medicament container (¶ 0068),
	wherein the holding apparatus comprises at least a first element (74) and a second element (78), which are movable relative to each other for at least one of holding the medicament container
and adapting to medicament containers of different size or different shape (Figs. 13a & 13b),
	wherein the medication adherence management system or holding apparatus comprises
a locking device (insert, Fig. 12) for releasably locking the at least two elements against relative movement, and wherein the locking device is able to lock the at least two elements in at least two different positions with respect to each other (¶¶ 0075-0077).
	With respect to claim 71, the different positions correspond to containers of different size (Figs. 13a & 13b).
	With respect to claim 74, the first element (74) forms a bottom of the container holder.

	With respect to claim 77, the first (74) and second (78) elements are inseparable.


Claims 83, 98, 108 and 109 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al (US PGPub # 2010/0243103). With respect to claim 83, the Ono reference discloses a medication adherence management system2 comprising: a holding apparatus (Fig. 12) with a receptacle (38) for holding or connecting to a medicament container (110), see paragraphs 0074 & 0079-0080, and
	a detector device (34, 42) and a data processing device or control device (10) for registering at least one of a medication activity, opening or closing of the medicament container (¶ 0087), and loss of
weight of the medicament container (¶ 0068),
	wherein the holding apparatus (38) is adapted to hold or to be connected to the medicament
container (110) at a tapered part, shoulder or neck of the medicament container (¶¶ 0080-0082; See Figs. 13a & 13b), and
	wherein the holding apparatus or a contact element (78) thereof comprises an opening at the top of the receptacle, wherein the opening is able to be enlarged for inserting or removing the medicament container (¶¶ 0080-0081).

	With respect to claim 108, the supporting apparatus supports the medicate container (110) from the bottom; see Figures 13a & 13b.
	With respect to claim 109, the term “adapted” in this context is interpreted to mean that the device claimed merely needs the ability to preform the specified function to meet the claim language; see MPEP § 2111.04.  The container (110) was physically capable of “hanging” from the fingers 78a if the platform 74 was lowered (¶¶ 0082-0083).



Claims 93, 94, 95, 96, 99, 102, 103, 110, and 111 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al (US PGPub # 2010/0243103). With respect to claim 95, the Ono reference discloses a medication adherence management system3 comprising: a holding apparatus (Fig. 12) with a receptacle (38) for holding or connecting to a medicament container (110), see paragraphs 0074 & 0079-0080, and 
a detector device (34, 42) and a data processing device or control device (10) for registering at least one of a medication activity, opening or closing of the medicament container (¶ 0087), and loss of
weight of the medicament container (¶ 0068),
	wherein the holding apparatus (38) is adapted to hold or to be connected to the medicament
container (110) at a tapered part, shoulder or neck of the medicament container (¶¶ 0080-0082), and
	wherein the holding apparatus (78) or a housing thereof comprises or forms at least one
securing element (78a) for preventing the medicament container escaping from a fixed position, and
wherein the securing element is fork-like, U-shaped or comprises or forms fingers (78a) for encompassing or partly encompassing the medicament container or a neck thereof (¶¶ 0080-0082).
	With respect to claim 93, the securing element (78) has an elastic spring (¶ 0080).
	With respect to claim 94, the securing element (78) is parallel to the bas, and rests on a shoulder of the medicament container (Figs. 13a & 13b).
	With respect to claim 96, the lip 74 around the platform prevents the container (110) from rotating, and the supporting apparatus supports the medicate container (110) from the bottom; see Figures 13a & 13b.
	With respect to claim 99, the term “detection unit” is broad enough to read upon either the container lid itself, or the bar code label (102) on the side of the bottle; see paragraphs 0058 & 0086-0087. 
	With respect to claim 102, the “detector device” (42) is an optical sensor (¶ 0087).
	With respect to claim 103, the bar code label (102) allows the type of medicament to be identified (¶ 0058), and the size sensors (40a-40d) allow the size of the bottle to be determined (¶¶ 0088-0091).
	With respect to claim 110, the supporting apparatus supports the medicate container (110) from the bottom; see Figures 13a & 13b.
.




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 104-107 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (US PGPub # 2010/0243103) in view of Utech et al (US # 9,842,196). Although the Ono reference discloses an output section (16) in Figure 1, it does not expressly disclose a connection to an external device.
With respect to claim 104, the Utech reference discloses (Fig. 1) that it was known to connect a medication dispensing device (140), such as the device of Ono, to a network to allow the activity of the device to be remotely monitored and controlled (Col. 4, ll. 26-56; Col. 5, ll. 34-53). It would have been obvious to the ordinary practioner to connect the medication dispensing device of Ono to the  communications device of Utech to allow network access to allow the activity of the device to be remotely monitored and controlled.
With respect to claims 105 & 106, the network of Utech transfers data after an activity related to that activity (block 220 in Fig. 2).



Conclusion
Claims 73, 76, 78, 79, and 91 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claim 76, there is no motive to modify the adapter (38) of Ono to include any of the electronic devices mentioned in the claim, or a battery.  With respect to claim 73, there is no motive to modify the second element (78) of Ono to have a built-in detector device. With respect to claims 78 & 79, the device shown in Ono is not “modular”, and there is no motive to modify it to accept different modular elements. With respect to claim 91, although Ono has a detector to determine if the cap has been removed or not (¶ 0042), Ono’s control device is not programmed to “register a medication activity when the medicament container is opened and closed within a predetermined period of time.”
Claims 100 & 101 are allowable over the Ono reference because Ono does not disclose the snap fit cap, so obviously the cap does not contain the “detection device”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 When reading the preamble in the context of the entire claim, the intended use recitation “medication adherence management system” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
        
        2 When reading the preamble in the context of the entire claim, the intended use recitation “medication adherence management system” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
        
        3 When reading the preamble in the context of the entire claim, the intended use recitation “medication adherence management system” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.